Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112 

1.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
	As per dependent claim 4, “the secure computation apparatus” lacks antecedent basis.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
3.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.

Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “assuming that F denotes an arbitrary field,… and r denotes a vector consisting of elements of a set of output values of the lookup table”, “the plurality of secure computation apparatuses include:” 
“a plurality of first combining parts for generating …”, 
“a plurality of difference calculation parts for generating …”, 
“a plurality of permutation calculation parts for generating …”, 
“a plurality of permutation application parts for generating …”, and 
“a plurality of output parts for generating….”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the claim does not recite any additional elements.  However, those additional elements do not integrate the judicial exception into a practical application. Claim 1 recites a secure computation apparatuses having a plurality of … parts..  The “secure computation apparatuses” maybe a generic 
Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 2, it do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which it depend.  It is therefore rejected for essentially the same reasons as claim 1.
Referring to claim 3, regarding step 2A prong 1, claim 3 is directed to an abstract idea. Claim 3 recites the limitations “assuming that F denotes an arbitrary field,… and r denotes a vector consisting of elements of a set of output values of the lookup table”, “the method comprises:” 
“a first combining step …”, 
“a difference calculation step …”, 
“a second combining step …”,
“a permutation step …”, 
“a permutation application step …”, 
“a vector generation step …”,
“a inverse permutation step …”, and 
“an output step….”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 3, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraph [0060]-[0064] describes how the general-purpose processor(s)/microprocessor/computer system are suitable for use with the invention.
 Regarding step 2B, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 4, it does not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which it depend. It is therefore rejected for essentially the same reasons as claim 3.

Conclusion
Cited reference is art of interest.

5.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the secure table reference system  comprising a plurality of secure computation apparatuses,
	assuming that F denotes an arbitrary field,… and r denotes a vector consisting of elements of a set of output values of the lookup table, 
the plurality of secure computation apparatuses include: 
a plurality of first combining parts for generating …, 
a plurality of difference calculation parts for generating …, 
a plurality of permutation calculation parts for generating …, 
a plurality of permutation application parts for generating …, and 
a plurality of output parts for generating….  
features as recited in independent claim 1.  Similar language is used in independent claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.

			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182